Citation Nr: 1818272	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-39 206	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.

The Veteran testified at a hearing before the undersigned in June 2011.  A transcript of that hearing is of record.  

In September 2011 and November 2014 decisions, the Board, in pertinent part, remanded the issues to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  The case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues on appeal are again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board's review of the claims file reveals that still further AOJ action on the claims on appeal is warranted.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In remanding the Veteran's claim of service connection for a right hip disability in September 2011 and November 2014, the Board specifically requested that the AOJ obtain new VA medical opinions with respect to whether the claimed right hip disability was caused by or aggravated by service-connected right ankle and/or right knee disabilities.   The Veteran was most recently afforded a VA examination in January 2015.  In the report, the examiner diagnosed bilateral degenerative arthritis of the hips and gave the opinion that diagnosed right hip degenerative joint disease was less likely than not proximately due to or the result of the Veteran's service-connected condition.  Notably, however, the examiner did not provide the requested opinion with respect to whether the diagnosed hip disability was at least as likely as not aggravated by the service-connected right ankle or right knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall, 11 Vet. App. at 271.

Additionally, the Board notes that the VA examiner's opinion and diagnosis only focused on right hip degenerative joint disease.  Prior examination reports during the appeal period also point to a diagnosis of right hip strain.  Moreover, an October 2009 VA examination report noted the presence of right hip displacement.  These diagnoses and findings do not appear to have been considered in the January 2015 VA examiner's opinion.  See Barr, 21 Vet. App. at 312.

With respect to the TDIU issue, the Board again points out, as noted in the prior November 2014 remand of that claim, that the outcome of the Veteran's service connection claim for right hip disability may impact the TDIU claim, and therefore, that the claims are intertwined.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board's adjudication of the TDIU claim must be deferred pending final adjudication of the service connection claim for right hip disability. 

At this juncture, the Board additionally notes the record contains an August 2012 VA opinion describing the impact of the Veteran's service-connected right ankle and right knee disabilities on his ability to secure and follow substantially gainful employment.  In light of this opinion, on remand, the AOJ must refer the Veteran's TDIU claim to the Director of Compensation for consideration of entitlement to a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), in the event that the Veteran does not meet the criteria for entitlement to a TDIU on a schedular basis.

Accordingly, these issues are REMANDED for the following action:

1.  The AOJ must ensure that the Veteran is scheduled for a VA orthopedic examination of his right hip with an examiner different from the one that conducted the September 2011 and January 2015 VA examinations, and, if possible, with a physician with expertise in orthopedic disabilities.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner is asked to provide new opinions as to the following:

A.  Is it at least as likely as not that current right hip disability, to include right hip strain, right hip displacement, and right hip degenerative joint disease, had its onset during the Veteran's active service or is related to an in-service disease, event, or injury?

B.  If not, is it at least as likely as not that current right hip disability, to include right hip strain, right hip displacement, and right hip degenerative joint disease, was caused by the Veteran's service-connected right ankle and/or right knee disabilities?

C.  If it is not at least as likely as not that current right hip disability was caused by service-connected right disability, is it at least as likely as not that current left knee disability, to include right hip strain, right hip displacement, and right hip degenerative joint disease, has been aggravated (chronically made worse beyond its natural progression) by service-connected right ankle and/or right knee disabilities?

(If aggravation is found, the examiner must attempt, to the extent possible, to establish a baseline level of severity of current right hip disability prior to aggravation by the service-connected right ankle and/or right knee disabilities.)

In providing the foregoing opinions, the examiner must consider and address the Veteran's reports of right hip pain lasting for many years, and prior medical evidence of right hip strain, right hip displacement, and right hip degenerative joint disease, as noted in prior VA examination reports.  

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant evidence.  Absent such, the examination report will be deemed inadequate.  

2.  Then, the AOJ must readjudicate the Veteran's service connection claim for right hip disability.  If the Veteran does not meet the criteria for entitlement to a TDIU on a schedular basis, the AOJ must refer the issue of entitlement to a TDIU to the Director of Compensation for consideration of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

